NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RALPH HOWARD BLAKELY,                           No. 18-35647

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05021-RBL-TLF

 v.
                                                MEMORANDUM*
GREGORY JONES, in his individual
capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Washington state prisoner Ralph Howard Blakely appeals pro se from the

district court’s order denying his motion for a preliminary injunction in his 42

U.S.C. § 1983 action alleging constitutional claims. We have jurisdiction under 28

U.S.C. § 1292(a)(1). We review for an abuse of discretion. Jackson v. City &


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County of San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We affirm in part and

dismiss in part.

      The district court did not abuse its discretion by denying Blakely’s motions

seeking the return of his legal documents because Blakely failed to establish that

such relief is warranted. See id. (plaintiff seeking preliminary injunction must

establish that he is likely to succeed on the merits, likely to suffer irreparable harm

in the absence of preliminary relief, the balance of equities tips in his favor, and an

injunction is in the public interest).

      We lack jurisdiction over the district court’s discovery ruling and order

denying Blakely’s motions for appointment of counsel. See Nat’l Wildlife Fed’n v.

Nat’l Marine Fisheries Serv., 886 F.3d 803, 825 (9th Cir. 2018) (“Orders relating

to discovery . . . are orders that regulate the conduct of litigation and are not

appealable under § 1292(a)(1).”); Kuster v. Block, 773 F.2d 1048, 1049 (9th

Cir. 1985) (order denying appointment of counsel is not a final appealable order).

      In sum, we affirm the district court as to the denial of a preliminary

injunction and dismiss this appeal as to all other issues raised in the opening brief.

      AFFIRMED in part, DISMISSED in part.




                                           2                                        18-35647